Order entered August 15, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00401-CV

                JOANN BROOKS AND MARY ROZANSKI, Appellants

                                           V.

                        PAUL HEDLEY BATCHELOR, Appellee

                        On Appeal from the Probate Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. PR10-1373-2

                                        ORDER
      The Court has before it appellants’ August 13, 2013 “motion to request submission of

minor edited revision for clarity of appellants JoAnn Barron Brooks’ and Mary Barron Hurst

Rozanski’s Amended Brief Filed on 6-18-2013.” The Court DENIES the motion.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE